Citation Nr: 0009772	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  96-31 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the 
hips.

2.  Entitlement to service connection for a disability of the 
left knee.

3.  Entitlement to an initial disability rating in excess of 
10 percent for status post medial meniscectomy of the right 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
April 1976 and from February 1980 to October 1992.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO among other things, granted 
entitlement to service connection for right knee status post 
medial meniscectomy with assignment of a 10 percent 
evaluation effective March 3, 1995.  

In September 1997, after adjudicating other issues then 
pending on appeal, the Board remanded the claims of 
entitlement to service connection for bilateral hip, left 
knee, and left foot disorders, and an initial evaluation in 
excess of 10 percent for right knee status post medial 
meniscectomy to the RO for further development and 
adjudicative actions.  

In October 1997 the RO denied entitlement to an increased 
(compensable) evaluation for a left ankle fracture.  In 
September 1999 the RO granted service connection for 
hyperkeratotic lesion of the second metatarsal head of the 
left foot (claimed as callous) with assignment of a 
noncompensable evaluation, and affirmed the previous denials 
of entitlement to service connection for bilateral hip and 
left knee disorders, and an initial evaluation in excess of 
10 percent for right knee status post medial meniscectomy.  

The case has been returned to the Board for further appellate 
review.  

The issue of entitlement to an initial disability rating in 
excess of 10 percent for status post medial meniscectomy of 
the right knee is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
disability of the hips is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  The claim of entitlement to service connection for a 
disability of the left knee is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
disability of the hips is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claim of entitlement to service connection for a 
disability of the left knee is not well grounded.  
38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In connection with her initial VA compensation claim in early 
1995 the veteran reported that hip pain began in mid 1994 and 
that the hip problem was secondary to the problem with her 
knees.  She also asserted in connection with this initial 
claim that the left knee, in essence, was aggravated in 
service and that she received treatment after injuring the 
knee in a fall.  

Service medical records show one reference to left knee pain 
in August 1975 and a pertinently negative separation 
examination in April 1976.  The veteran was given an 
orthopedic evaluation in late 1979 before reentering military 
service.  

The report shows that she had a history of left knee 
arthrotomy with excision of a torn medial meniscus and 
shaving of the femoral condyle and patella in early 1978 
after a fall.  After examination, the examiner noted that she 
was 18 months post surgery and with exception of the surgical 
scar and anterior cruciate relaxation she had no evidence of 
any trouble.  The examiner stated that no evidence of gross 
atrophy of the thigh or calf would indicate proper 
functioning.  

Evaluation of the right knee after injury in mid 1980 noted 
that the veteran had no left knee complaint and that it 
healed up well after meniscectomy and patellar shave.  Right 
knee surgery records in late 1980 noted the left knee had a 
well-healed incision and was otherwise within normal limits.  
She complained of left knee swelling in February 1987 after a 
fall on ice and was found to have slight discoloration and 
edema, and full range of motion with slight discomfort on 
extension.  The assessment was hematoma of the left knee.  
She was given an ace wrap and medication for pain and edema.  
Medical examination in late 1992 for separation shows normal 
lower extremities and a reference by history to bilateral 
meniscectomy and occasional pain. 

VA outpatient medical records show x-ray of the right hip in 
mid 1995 was read as showing a negative right hip.  At the 
time the veteran complained of back pain and constant right 
hip pain for several weeks that radiated to the right thigh.  
The right hip was tender and the assessments were 
degenerative joint disease and musculoskeletal pain.  

VA examination in August 1995 includes no reference to the 
hips objectively, although the veteran complained of 
stiffness of the hips and the knees.  She complained that the 
left knee became sore with prolonged standing and walking and 
sometimes turned gray-looking and swelled up.  There was 
tenderness and range of motion from 0 to 105 degrees reported 
but no swelling, atrophy or deformity of the knee.  X-ray was 
read as negative.  The examiner's diagnosis was history of 
left knee meniscectomy with mild pain and discomfort.

VA outpatient medical records in early 1996 show x-ray of the 
left knee read as showing no significant abnormality in the 
conventional views and minimal medial joint compartment 
narrowing in the weight bearing study.   

VA examined the veteran in late 1997 and the examiner 
reported that the claims file was reviewed.  She complained 
of fairly constant left knee pain that activity had a 
tendency to accentuate.  She reported catching and occasional 
falling that she did not know as being related to the knee or 
the left ankle.  Also noted were use of a cane and elastic 
sleeve and daily swelling and stiffness.  She reported that 
her hips had constant chronic pain that was localized in the 
lateral pelvis and thigh regions and that sharp stabbing pain 
in the areas often accompanied movement.  

The examiner reported that the range of motion for the hips 
was accompanied by significant pain and grimacing of the 
face.  The knees were reported as being normal in alignment 
with essentially the same findings.  They were stable without 
effusion and well healed, tender mobile scars, negative 
Lachman's and Drawer tests essentially normal by activity.  
X-ray of the hips for chronic hip pain was reported as 
showing no significant degenerative changes and chronic 
calcification adjacent to the right superior acetabulum.  X-
ray of the knees for chronic knee pain was reported as 
showing very early patellofemoral osteophytes and no other 
significant degenerative changes.  

VA outpatient medical records in 1998 show bone scan in early 
1998 reported as showing mild increased uptake of the hips 
and knees suggestive of mild degenerative changes.  
Thereafter an evaluation for fibromyalgia mentioned previous 
bone scan, the recent knee and hip x-ray reports and current 
complaints including joint pain of both knees sometimes with 
joint swelling and without erythema.  A rheumatology clinic 
report in June 1998 noted osteoarthritis of the knees and a 
complaint of hip pain.  The examiner reported that all joints 
had full range of motion.

Lay statements received in 1998 recall, collectively, the 
veteran's complaints regarding the left knee and the hips 
during and since her military service. 

A VA physician in April 1999 reported that the veteran's 
current diagnoses included osteoarthritis of the knees and 
hips.

A private physician in 1999 reported the veteran had been a 
patient since late 1997 for various medical problems 
including osteoarthritis of the hips and the knees.  When 
seen initially she complained that knee pain, in part, 
prevented her from walking long distances.  By physical 
examination there was evidence of osteoarthritis of these 
joints.  X-ray of the left knee found medial compartment 
narrowing and imaging read as showing post meniscectomy, mild 
to moderate medial compartment chondromalacia.  X-ray of the 
hips showed early degenerative arthritis.  The examiner, in 
discussing her various disabilities, thought she had knee 
pain due to degenerative joint disease with osteoarthritis 
and that she did have limitation in her range of motion and 
in function as a result.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991). 

Where a veteran served continuously for 90 days or more 
during a period of peacetime service after December 31, 1946, 
and arthritis becomes manifest to a degree of at least 
10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).




A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (1999).

In a recent case the United States Court of Appeals for 
Veterans Claims (Court) emphasized that VA's burden of proof 
for rebutting the presumption of soundness is not merely 
evidence that is "cogent and compelling," i.e. a sufficient 
showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undebatable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 


(1)	The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 

(2)	Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability.  38 C.F.R. § 3.306.

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
an appellant's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan, 7 
Vet. App. at 365; Grottveit v. Brown, 5 Vet. App. 91. 93 
(1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995); as applicable to claims of secondary service 
connection and aggravation, see Reiber v. Brown, 7 Vet. 
App. 513 (1995); Nici v. Brown, 9 Vet. App. 494 (1996), 
respectively.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
her claims for service connection for bilateral hip and left 
knee disorders are not well grounded and must be denied.

As a result of the veteran not having satisfied the elements 
for a well grounded claim for the disabilities at issue, 
there is no further obligation to assist her in the 
development of her claims.  The Board finds that any 
obligation that existed has been met in view of the 
development that has been completed as result of the Board 
remand in this case.  The veteran in 1999 referred to 
information in her Social Security Administration (SSA) 
"claims packet" but did not indicate that it contained 
information not already of record that was pertinent to the 
issue of service connection for a disability of the hips or 
the left knee.  Therefore the Board finds no need to request 
additional records, as relevant to the matter under 
consideration is not claimed by either the veteran or her 
representative.  Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

There does not appear to be any deficiency in the development 
that could be viewed as potentially prejudicial to the claim.  
Stegall v. West, 11 Vet. App. 268 (1998).  The Board may have 
given the impression that the claims were well grounded when 
it remanded the case.  However, the determination of well 
groundedness must be made in accord with the applicable legal 
standard for such claims.  As the Board finds the claims to 
be not well grounded, there is no burden upon the Board to 
require another opinion, or request further elaboration or 
explanation regarding a nexus between the veteran's service 
or service-connected right knee disability and a disability 
of the hips or, for the left knee, aggravation during 
service.  Brewer v. West, 11 Vet. App. 228 (1998). 

The Board must point out that it was the holding in Morton v. 
West, 12 Vet. App. 477 (1999) that absent the submission and 
establishment of a well-grounded claim, the VA Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim and that any perceived or 
actual failure by the Secretary to render assistance in the 
absence of a well-grounded claim cannot be legal error.  
Therefore, the Board must deny the representative's request 
for further medical opinion, specifically an opinion 
regarding the disability of the hips from an independent 
medical expert, as such development is premature in the 
absence of a well grounded claim.  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
her lay opinion because she has not been identified as a 
medical health care professional and does not constitute 
competent medical authority.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, her assertions regarding a 
link between her service-connected disability of the right 
knee and degenerative joint disease of the hips and 
aggravation of as left knee disability during service cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), the absence of cognizable evidence 
renders a claim not well grounded.

The Board observes that service connection was granted for a 
right knee disability on a direct basis and that degenerative 
joint disease of the hips was noted initially several years 
after service.  However, the Board must observe that the 
record of comprehensive VA examinations and the record of 
private examiners did not provide any basis to support a link 
between the degenerative disease of the hips and the service-
connected disability or military service.  

Collectively they confirm degenerative joint disease of the 
hips but offer no support in the medical nexus determination 
of whether the degenerative joint disease is linked to the 
service-connected right knee or military service.  The 
examiners have not opined in favor of service connection 
either by direct causation or aggravation.  The veteran has 
not advised VA of any other evaluation as comprehensive that 
offers a favorable opinion.  Although the VA examination 
report, arguably, may not be adequate, the claim is not well 
grounded so there is no obligation on VA to obtain an 
addendum or otherwise clarify or explain medical findings.  
It is the appellant's burden to produce competent evidence to 
well ground a claim and thereby trigger the duty to assist. 

Regarding the left knee, there is no argument regarding a 
preexisting disability in view of the information on file.  
In this regard, the Board notes that prior to entry into 
active service for the second period of service, the veteran 
was reported to have undergone an arthrotomy with excision of 
a torn medial meniscus and shaving off the femoral condyle 
and patella in 1978 after a fall.  Examination prior to entry 
into the second period of service clearly showed residual 
scarring and anterior cruciate relaxation albeit no 
disqualifying impairment for induction.  In view of the 
foregoing, the Board concludes that a presumption of a sound 
condition at service entrance does not initially attach in 
this case.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994);  
38 C.F.R. § 3.304.  

However, the question of aggravation is a medical one and to 
well ground the claim requires competent medical evidence.  
As noted, once an injury or disease is shown to have pre-
existed service, it will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the 
disease.  In the veteran's case, the left lower extremity was 
reported as normal at separation from service.  As the 
veteran's pre-existing left knee disability underwent no 
increase in severity during service on the basis of all the 
evidence of record, aggravation may not be conceded.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.



As with the claim for a disability of the hips, there is not 
now of record competent evidence linking the current left 
knee disability to service based on aggravation.  Nor has the 
Board been alerted to the existence of such evidence.  

In summary, the medical evidence of record does not confirm a 
presently existing degenerative joint disease of the hips 
that has been linked medically to the service-connected right 
knee disability or military service.  The record does not 
confirm a presently existing left knee disability aggravated 
by service.  In other words, at this time the Board must 
conclude that the veteran's claims are, in essence, 
predicated on her own opinion.  The medical nexus is the 
essential element of a well grounded claim missing in this 
case.

As it is the province of trained health care professionals to 
enter conclusions, which require medical opinions as to 
diagnosis or causation, Grivois, the veteran's lay opinion is 
an insufficient basis upon which to find the claims well 
grounded.  Espiritu.  The facts of aggravation or etiology 
asserted by the veteran are beyond her competence. King.  
Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the veteran's 
claims for service connection for a disability of the hips 
and the left knee must be denied as not well grounded.  

The RO denied the claim for service connection of a 
disability of the hips as not well grounded and the Board 
concurs with this analysis of the claim.  The RO considered 
and denied the appellant's claim for the left knee disability 
on a different basis.  However the veteran is not prejudiced 
by the Board decision to deny the claim as not well grounded.  
In considering the claim on the merits, the RO accorded the 
claim more consideration that it warranted under the 
circumstances.  The Board further finds that the RO has 
advised the appellant of the evidence necessary to establish 
a well grounded claim, and she has not indicated the 
existence of any post service medical evidence that has not 
already been obtained that would well ground either claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
As the veteran's claims of entitlement to service connection 
for bilateral hip and left knee disorders are not well 
grounded, the doctrine of reasonable doubt has no application 
to her claims.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a disability of the 
hips, the appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a disability of the 
left knee, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The RO in February 1996 granted service connection for status 
post medial meniscectomy of the right knee.  The disability 
was rated 10 percent under Diagnostic Code 5257 criteria.  
The rating scheme chosen by the RO takes on additional 
significance in view of the recently issued precedent opinion 
of the VA General Counsel which authorizes multiple ratings 
for a disability where there is additional disability 
currently existing characterized by different manifestations.  

Recent VA and private medical records mention arthritis of 
the right knee and limitation of motion but do not indicate 
the extent of the limitation of motion or functional 
impairment.  VAOPGCPRECS 23-97 and 9-98 offer insight into 
the application of 38 C.F.R. §§ 4.40 and 4.45 in such 
circumstances.  The Board is bound by precedent opinions of 
the VA General Counsel.  38 U.S.C.A. § 7104(c).  

The Board must observe that the recent VA examination did not 
comply with the Board remand and in so doing raised the 
potential for prejudice in the initial rating determination.  
The RO was asked to have an examination that addressed the 
relevant rating considerations discussed in DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995) (emphasis added).  Further, a 
rating must be coordinated with the impairment of function.  
38 C.F.R. § 4.21.  There is also outstanding a record of 
relevant private treatment.  Thus, the holding in Stegall 
requires another remand in this well grounded claim.

VA is on notice of the possible existence of SSA records.  
The veteran apparently had pursued a SSA claim as indicated 
in her letter to the RO of May 1999.  Although the outcome of 
her SSA claim is not known, one cannot exclude the 
possibility of significant evidence that would be necessary 
for an informed determination of a well grounded claim for 
increase.  Relevant records submitted to SSA relevant to the 
initial rating claim under consideration would justify an 
expenditure of additional adjudication resources.  Baker and 
Gobber, supra.  However the relevance and possible 
acquisition from another source should be explored before a 
request to SSA.

VA has a duty to assist the veteran in the development of 
facts pertinent to her well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).  The 
Court has held that the duty to assist a veteran includes 
conducting a thorough 
medical examination so that the evaluation of a claimed 
disability will be a fully informed one.  Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).

Under the aforementioned circumstances, the Board finds it 
necessary that the case be remanded again to the RO for the 
following actions:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records referable 
to treatment of her service-connected 
right knee right knee disability.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose complete records have 
not previously been obtained.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

3.  The RO should ask the veteran to 
provide additional information regarding 
the determination of her entitlement to 
SSA benefits.  After review of the 
information provided by the veteran, the 
RO should request copies of all records 
pertinent to the veteran's initial rating 
claim.  If records pertaining to such 
claim and medical evidence utilized in 
processing such claim are not available 
through SSA or the treatment providers, 
that fact should be entered in the claims 
file.  


4.  The RO should arrange for a VA orthopedic 
examination of the veteran by an orthopedic 
surgeon or other appropriate specialist (not 
a physician's assistant) who has not 
previously examined her to determine the 
current extent of severity of her service-
connected right knee status post medial 
meniscectomy.  

Any special studies indicated in order to 
provide an evaluation that assesses the 
relevant rating criteria should be conducted.  
The claims file, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999)  and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated by the 
examiner in this regard.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, including 
range of motion of the right knee in degrees 
of arc with an explanation as to what is the 
normal range of motion, the extent of any 
instability, and pain on use, and comment on 
the extent of the functional limitations 
caused by the above mentioned disability.  
Regarding any flare-ups described by the 
veteran, the examiner should elicit 
information regarding the frequency, 
duration, precipitating cause and source of 
relief.  It is requested that the examiner 
provide explicit responses to the following 
questions:

(a)  Does the service-connected disability of 
the right knee cause weakened movement, 
excess fatigability, and incoordination, and 
if so, can the examiner comment on the 
severity of these manifestations and on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot be 
quantified, the examiner should so indicate.

(b)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the right knee, and the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
examiner should carefully elicit all of 
the veteran's subjective complaints 
concerning the aforementioned disorder.  
The examiner should offer an opinion as 
to whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints, 
including pain.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures. Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of an initial 
rating in excess of 10 percent for status 
post medial meniscectomy of the right 
knee in light of VAOPGCPREC 23-97, 9-98 
and DeLuca v. Brown.  

The RO should also document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


